Case 16-07887        Doc 30     Filed 10/11/18     Entered 10/11/18 10:05:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-07887
         Todd E Bain

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/07/2016.

         2) The plan was confirmed on 04/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/25/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-07887        Doc 30      Filed 10/11/18    Entered 10/11/18 10:05:43                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $5,688.00
         Less amount refunded to debtor                            $4.64

 NET RECEIPTS:                                                                                     $5,683.36


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,531.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $287.24
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,818.24

 Attorney fees paid and disclosed by debtor:                 $469.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY SPV I LLC               Unsecured      7,150.69     12,316.53        12,316.53         606.72        0.00
 CAVALRY SPV II LLC              Unsecured         323.00        322.73           322.73          15.90       0.00
 CREDIT FIRST NA                 Unsecured         565.83        787.86           787.86          34.18       0.00
 FIRST NATIONAL BANK OF OMAHA Unsecured         4,915.00       4,915.95         4,915.95        242.17        0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured     19,502.00     19,611.14        19,611.14         966.15        0.00
 LAW OFFICES OF MITCHELL N KAY/C Unsecured      2,857.73            NA               NA            0.00       0.00
 MACYS                           Unsecured          35.46           NA               NA            0.00       0.00
 MACYS/VISA                      Unsecured      1,034.80            NA               NA            0.00       0.00
 MACYS/DSNB                      Unsecured         178.00           NA               NA            0.00       0.00
 MIDLAND CREDIT MANAGEMENT/GE Unsecured         1,605.58            NA               NA            0.00       0.00
 MIDLAND FUNDING/FIA CARD        Unsecured     20,322.00            NA               NA            0.00       0.00
 MIDLAND FUNDING/WEBBANK         Unsecured      3,093.00            NA               NA            0.00       0.00
 MIDLAND FUNDING/GE MONEY BAN Unsecured         1,606.00            NA               NA            0.00       0.00
 NACM BUSINESS CREDIT/TRI CITY L Unsecured      2,213.95            NA               NA            0.00       0.00
 RETAIL SERVICES/BEST BUY        Unsecured         991.59           NA               NA            0.00       0.00
 SAMS CLUB                       Unsecured      1,315.34            NA               NA            0.00       0.00
 FIFTH THIRD BANK                Unsecured         470.40           NA               NA            0.00       0.00
 VELOCITY INVESTMENTS/GE MONEY Unsecured        3,401.02            NA               NA            0.00       0.00
 VERIZON WIRELESS                Unsecured         139.23           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured      3,245.00            NA               NA            0.00       0.00
 CAPITAL ONE AUTO FINANCE        Unsecured     14,916.00            NA               NA            0.00       0.00
 CITY OF NAPERVILLE              Unsecured          83.36           NA               NA            0.00       0.00
 COMCAST CABLE                   Unsecured         133.42           NA               NA            0.00       0.00
 AFNI INC/VERIZON WIRELESS       Unsecured         900.00           NA               NA            0.00       0.00
 ALARM DETECTION SYSTEMS INC     Unsecured         393.18           NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured      1,082.70            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-07887        Doc 30      Filed 10/11/18     Entered 10/11/18 10:05:43              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,954.21          $1,865.12              $0.00


 Disbursements:

         Expenses of Administration                             $3,818.24
         Disbursements to Creditors                             $1,865.12

 TOTAL DISBURSEMENTS :                                                                       $5,683.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
